                 Case 2:18-cv-01456-JCC Document 48 Filed 05/18/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    GUIRGUIS, a.k.a., GEORGE, EL-SHAWARY,                 CASE NO. C18-1456-JCC
      a Washington resident,
10
                                                            MINUTE ORDER
11                            Plaintiff,
                 v.
12
      U.S. BANK NATIONAL ASSOCIATION as
13    Trustee for GSR MORTGAGE LOAN TRUST
      2006-4F MORTGAGE PASS-THROUGH
14
      CERTIFICATE SERIES 2006-4F et al.,
15
                              Defendants.
16

17
            The following minute order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on the parties’ stipulated motion for an extension of
20
     pretrial deadlines (Dkt. No. 47 at 1). The Court hereby GRANTS the motion and VACATES the
21
     deadlines for the proposed pretrial order, proposed voir dire/jury instructions, and trial briefs.
22
     The Court will set those deadlines at a future date.
23
            //
24
            //
25
            //
26
            //

     MINUTE ORDER
     C18-1456-JCC
     PAGE - 1
            Case 2:18-cv-01456-JCC Document 48 Filed 05/18/20 Page 2 of 2




 1        DATED this 18th day of May 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1456-JCC
     PAGE - 2
